       Case 5:19-cv-00012-RCL Document 28 Filed 02/05/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION

MARK MCCOURT LIEBER, JR.,           §
        Petitioner,                 §
                                    §
v.                                  §     CIVIL NO. 5:19-CV-12-RCL
                                    §
LORIE DAVIS,                        §
Director, Texas Department of       §
Criminal Justice, Correctional      §
Institutions Division,              §
                   Respondent.      §

               NOTICE OF APPEARANCE OF COUNSEL

      Petitioner Mark Lieber, Jr. filed a petition for federal habeas relief.

Docket Entry (DE) 1. This Court has ordered an evidentiary hearing on

whether Petitioner’s claim of ineffective assistance of trial counsel is

procedurally defaulted. DE 23 at 2. Assistant Attorney General Jay Clendenin

files this notice of appearance of counsel for himself on behalf of Respondent,

Lorie Davis. The undersigned respectfully asks the District Clerk to note his

appearance on the docket and to forward all future pleadings, orders, and other

correspondence to the undersigned counsel at P.O. Box 12548, Austin, Texas,

78711-2548 and the e-mail address listed below.

                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas
       Case 5:19-cv-00012-RCL Document 28 Filed 02/05/20 Page 2 of 3




                                  JEFFREY C. MATEER
                                  First Assistant Attorney General

                                  MARK PENLEY
                                  Deputy Attorney General
                                  for Criminal Justice

                                  EDWARD L. MARSHALL
                                  Chief, Criminal Appeals Division

                                  s/ Jay Clendenin
                                  JAY CLENDENIN*
*Attorney-In-Charge               Assistant Attorney General
                                  State Bar No. 24059589

                                  P.O. Box 12548, Capitol Station
                                  Austin, Texas 78711
                                  Tel: (512) 936-1400
                                  Fax: (512) 936-1280
                                  email: jay.clendenin@oag.texas.gov

                                  ATTORNEYS FOR RESPONDENT




                                    2
       Case 5:19-cv-00012-RCL Document 28 Filed 02/05/20 Page 3 of 3




                       CERTIFICATE OF SERVICE

      I do hereby certify that on February 5, 2020, I electronically filed the
foregoing pleading with the Clerk of the Court for the U.S. District Court,
Western District of Texas, using the electronic case-filing system of the Court.
The electronic case-filing system sent a “Notice of Filing” to the following
presumptive attorney of record, who consented in writing to accept this Notice
as service of this document by electronic means.

Javier Maldonado
Law Office of Javier N. Maldonado, P.C.
8620 N. New Braunfels, Suite 605
San Antonio, Texas 78217
jmaldonado.law@gmail.com

                                    s/ Jay Clendenin
                                    JAY CLENDENIN
                                    Assistant Attorney General




                                       3
